Case 1:21-cr-20141-PCH Document 138 Entered on FLSD Docket 08/02/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 21-CR-20141-HUCK/BECERRA
  UNITED STATES OF AMERICA,
  v.
  ANTHON BERKELEY,
        Defendant.
  _____________________________________/

       ORDER ADOPTING AND AFFIRMING R&R AND ADJUDICATING DEFENDANT
                                 GUILTY

         THIS MATTER came before the Court upon Magistrate Judge Jacqueline Becerra’s
  Report and Recommendation (“R&R”) on Change of Plea [ECF No. 111], which was entered on
  June 18, 2021. In the R&R, Judge Becerra found that Defendant Anthon Berkeley (“Defendant”)
  freely and voluntarily entered a plea of guilty as to Counts I and II of the Indictment, which charge
  Defendant with violations of Title 21 U.S.C. §§ 846 and 841(a)(1), respectively.
         Magistrate Judge Becerra recommends that this Court accept Defendant’s guilty plea, that
  Defendant be adjudicated guilty of Counts I and II, and that a sentencing hearing be conducted for
  final disposition of this matter. The Court has reviewed Judge Becerra’s R&R and no objections
  have been filed. Therefore, based on a de novo review of the evidence presented, it is hereby
         ORDERED AND ADJUDGED that (1) Magistrate Judge Becerra’s R&R on Change of
  Plea is ADOPTED and AFFIRMED in its entirety; and (2) the Court accepts Defendant’s plea
  of guilty, and Defendant is hereby adjudged guilty as to Counts I and II of the Indictment. A
  sentencing hearing before the Honorable Paul C. Huck is hereby set for Friday, October 8, 2021
  at 2:00 PM.
         DONE AND ORDERED in Miami, Florida on July 30, 2021.




                                                        PAUL C. HUCK
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Jacqueline Becerra
  Counsel of record
